NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Amendment/Remarks filed with an RCE on 09/10/2021.
Claims 6, 7, 17, and 18 are canceled. Claims 19-22 have been added.
Claims 1-5, 8-16, and 19-22 are pending in the present application of which claims 1, 9, and 12 are independent. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2021 has been entered.

Allowable Subject Matter
Claims 1-5, 8-16, and 19-22 are allowed. Claims renumbered 1-18.

The following is an examiner’s statement of reasons for allowance: 

“a decoder configured to perform: decoding of a j-th variable node to yield a hard decision value, change the hard decision value of the j-th variable node when a first condition is satisfied to yield an updated hard decision value, 
update achecksum value of the j-th variable node, when the first condition is satisfied, using the updated hard decision value, and 
apply a checksum-aided error recovery (CA-ER) scheme for the j-th variable node in the i-th iteration, when the updated checksum value is not reduced to a set minimum and a second condition is satisfied, 
wherein it is determined that the second condition is satisfied when a checksum value of a (j-1)-th variable node is less than either a checksum threshold or the checksum value of the j-th variable node”.  
Consequently, Claims 1-5, 8-16, and 19-22 (Claims renumbered 1-18) are allowed over the prior arts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: October 19, 2021
Allowability Notice 20211019
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov